Citation Nr: 1818431	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-17 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Son-in-Law


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2017; a transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in November 2016 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board is granting service connection for tinnitus, which represents a complete grant of this specific benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  The Court of Appeals for Veterans' Claims (Court) has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that service connection is warranted for tinnitus as it is etiologically related to the Veteran's active duty service.  The record establishes a current disability; tinnitus was diagnosed by his private physician and he also provided competent and credible testimony regarding the condition in his December 2017 Board hearing.  An in-service injury is also present.  Service treatment records show that the Veteran served with an artillery unit in Vietnam and the Board finds this position is consistent with noise exposure.  The first two elements of service connection are therefore demonstrated.  The Board also finds that the evidence of record establishes a link between the Veteran's current tinnitus and injuries during service.  

As the Veteran has credibly reported ringing in his ears since service, service connection for tinnitus is warranted.  The Court has found a lay person is competent to identify tinnitus, and the Veteran's contentions of experiencing it since service may be sufficient to warrant entitlement to service connection.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board therefore finds that all the elements necessary for establishing service connection are met and the claim is granted.








ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


